DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the previous rejection(s) of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as expounded below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schleich et al. (US 2011/0004274; hereinafter “Schleich”).
Regarding claim 1, Schleich discloses a cochlear implant system comprising: a microphone unit configured to receive an acoustical signal and transmit an audio signal based on the acoustical signal (e.g. ¶¶ 4), a processor unit configured to receive the audio signal and process the audio signal into a plurality of electrode pulses (e.g. Fig. 1, #111), an electrode array including a plurality of electrodes configured to stimulate auditory nerves of a user of the cochlear implant system based on the plurality of electrode pulses (e.g. Fig. 1, #110), and wherein the processor unit is configured to: assign an importance value to one or more electrodes of the plurality of electrodes, wherein each of the importance values is determined based on a status of an electrode pulse assigned to the respective electrode (e.g. ¶¶ 31 – where the examiner considers the weight assigned by the pulse selector to be the importance value), select a main set of electrodes of the plurality of electrodes during a time window, where the importance value of each of the selected electrodes of the main set of electrodes is larger or equal to an importance threshold value (e.g. ¶¶ 33 – where the electrode stimulation group is the main set of electrodes that are necessarily set based on the importance of the electrodes or weight being above a threshold value), activate the electrodes of the main set of electrodes to stimulate auditory nerves based on the electrode pulses of the plurality of electrode pulses (e.g. ¶¶ 34-38, etc.), and reserve the electrodes of the main set of electrodes into a reserved mode during a reservation period (e.g. ¶¶ 44, 54, etc. – where the current dominant spectral component is considered and groups of electrodes are specifically altered and reserved for specific stimulus levels with recurring sound stimuli).
Regarding claim 2, Schleich discloses a memory unit which is configured to store the importance values of the one or more electrodes, and the processor unit is configured to update the importance value continuously based on changes to the status of an electrode pulse assigned to the respective electrode (e.g. ¶¶ 33).
Regarding claim 3, Schleich discloses the processor unit is configured to select a subset of electrodes of the main set of electrodes during the reservation period and no other electrodes of the plurality of electrodes are allowed to be selected, and wherein each of the electrodes of the subset of electrodes has an importance value that is larger or equal to the importance threshold value, and wherein the processor unit is configured to activate the electrodes of the subset of electrodes to stimulate auditory nerves based on the electrode pulses of the plurality of electrode pulses (i.e. where the examiner notes that the electrode stimulation group is a subset of electrodes and the electrodes not in that group are not selected for stimulation, based on the same sections cited in the independent claim).
Regarding claim 4, Schleich discloses the processor unit is configured to select a subset of electrodes of the plurality of electrodes and/or of the main set of electrodes during the reservation period, wherein each of the electrodes of the subset of electrodes has an importance value that is larger or equal to the importance threshold value, and wherein the processor unit is configured to activate the electrodes of the subset of electrodes to stimulate auditory nerves based on the electrode pulses of the plurality of electrode pulses (e.g. ¶¶ 44, 54, etc. – where the current dominant spectral component is considered and groups of electrodes are specifically altered and reserved for specific stimulus levels with recurring sound stimuli)
Regarding claim 5, Schleich discloses the importance threshold value is determined as following: - determining a minimum importance threshold value, determining a minimum importance value of the subset and/or main set of electrodes, determining the importance threshold value as being equal to the minimum importance value if the minimum importance value is larger or equal to the minimum importance threshold value, or determining the importance threshold value as being equal to the minimum importance threshold value, if the minimum importance value is smaller than the minimum importance threshold value (e.g. ¶¶ 31 – Pulse selector weights the stimulation signal based on the distribution of signals based on optimal tonotopic representation).
Regarding claim 6, Schleich discloses the processor unit is configured to update the main set of electrodes by: add a new electrode of the plurality of electrodes to the main set of electrodes where the importance value of the new electrode is larger or equal to the first threshold importance value, renew the reservation period of an electrode of the main set of electrodes when a new electrode pulse generating event occurs on that electrode with an importance value that is greater than or equal to the importance threshold value and/or remove an electrode from the main set of electrodes when the reservation period of that electrode has expired, and before that reservation period could be renewed (e.g. ¶¶ 46-48 – where the examiner notes that additional stimulation amplitude required based on a function can recruit and adapt additional electrode channels as needed based on the frequency/pitch).
Regarding claim 7, Schleich discloses the processor unit is configured to sample the audio signal within a frequency range, and wherein the status of the electrode pulse of the plurality of electrode pulses includes: an estimated pulse energy level within a subset of frequencies of the frequency range (e.g. ¶¶ 48).
Regarding claims 8-9, Schleich discloses the status of the electrode pulse of the plurality of electrode pulses is determined based on a masking model scheme of across electrode interferences imposed on that electrode pulse by other electrode pulses of the plurality of electrode pulses, wherein the masking model scheme comprises: determining spatial masking contributions of each of the one or more electrode pulses of the other electrodes induced on the electrode pulse of the electrode based on a spatial separation between the electrode and each of the other electrodes (e.g. ¶¶ 13 – refractory states; ¶¶ 31 – “inverted electrical pulse”).
Regarding claim 10, Schleich discloses the status of the electrode pulse of an electrode of the plurality of electrodes includes a determined amount of across-electrode interference induced on the electrode pulse of the electrode by one or more electrode pulses of other electrodes of the plurality of electrodes based on the masking model scheme. wherein the masking model scheme comprises: determining temporal masking contributions of each of the one or more electrode pulses of the other electrodes induced on the electrode pulse of the electrode based on a pulse time difference between a first time of the electrode pulse of the electrode and a second time of each of the one or more electrode pulses of the other electrodes. wherein the second time is preceding to the first time (e.g. ¶¶ 54 – different stimulation frames based on the different stimulation on/off times)
Regarding claims 11-13, Schleich discloses the masking model scheme comprises both the determining of the spatial masking contributions and the determining of temporal masking contributions wherein each of the electrode pulses of the other electrodes is multiplied by a temporal masking decay function including the pulse time difference between the electrode pulse of the electrode and each of the electrode pulses of the other electrode (e.g. ¶¶ 31 – “inverted electrical pulse”; ¶¶ 42 – “exponential decays”)
Regarding claim 13, Schleich discloses the temporal masking decay function is an exponential factor including a time constant and or the pulse time difference, and wherein the time constant is either the same or different for each of the electrodes of the plurality of electrodes (e.g. ¶¶ 31 – “inverted electrical pulse”; ¶¶ 42 – “exponential decays”)
Regarding claim 14, Schleich discloses the processing unit is configured to control the cross-electrode interference by changing the first time of the electrode pulse of the electrode and or the preceding time of each of the one or more electrode pulses of the other electrodes, or by applying a time delay between a first time window and a second time window, where in both of the time windows the processor unit is configured to select a subset of electrodes of the plurality of electrodes and or to select electrodes of the main set of electrode of the plurality of electrodes (e.g. ¶¶ 30-33 – where the specific time window or sampling interval is updated as a function of time).
Regarding claim 18, Schleich discloses the processing unit is configured to set the cochlear implant system into a power saving mode by increasing the importance threshold value, where the importance threshold value is: a minimum estimated pulse energy level of an electrode pulse or a mininum value of an auto-correlation amplitude (e.g. ¶¶ 46-48 – where the examiner notes that additional stimulation amplitude required based on a function can recruit and adapt additional electrode channels as needed based on the frequency/pitch).
Regarding claims 19-20, Schleich discloses the processor unit is configured to select a subset of electrodes of the main set of electrodes during the reservation period,  and no other electrodes of the plurality of electrodes are allowed to be selected (i.e. where the examiner notes that the electrode stimulation group is a subset of electrodes and the electrodes not in that group are not selected for stimulation, based on the same sections cited in the independent claim), and wherein each of the electrodes of the subset of electrodes has an importance value that is larger or equal to the importance threshold value, and wherein the processor unit is configured to activate the electrodes of the subset of electrodes to stimulate auditory nerves based on the electrode pulses of the plurality of electrode pulses (e.g. ¶¶ 31 – Pulse selector weights the stimulation signal based on the distribution of signals based on optimal tonotopic representation).

Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792